Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/14/2020.  Claims 1, 14 and 19 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 14, and 19 are independent claims.

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues Pejic does not disclose reproduction of real environment; 
Examiner disagrees.
1)  Applicant argues that 2D plane figure of environment into 3D model can’t reproduction of real environment and that Pejic’s scanned floor plan formed from 2D-3D is not precise for user’s to place furniture.   The current claims requires that the user can scan real-world environment, e.g., anything in the real-world like Pejic’s physical floor plan to form an digital image and that images comprising virtual reality environment corresponding to the real-world environment, ([0043] and [0066] of Pejic, scanning the real-world environment using AR system to generate a plurality of images for the 3D model).  There is no requirement that the scanned images has to guarantee a reproduction of the real environment.
 	In addition, "a description of the environment in which a claimed invention operates [is not] a limitation on the claimed invention itself" Nazomi Communications, Inc., v. Nokia Corp.,  739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)).”  
	Therefore, Pejic discloses the argued limitations.

Applicant also argues Pejic does not disclose the added features as reflected in the amended claim 1.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
Last Applicant argues Pejic is not able to obtain the function of determining whether the furniture they purchased could be fitted into the environment nor does Pejic’s VR implement the real-world environment that saves less time like the the current invention (page 3 of the Argument).   Examiner respectfully disagrees.  First, Applicant’s argument of placing furniture into the virtual real-world is disclosed by Pejic ([0066]-[0070] and [0107] and Fig. 7E of Pejic, the AR captured 3D model is viewable on user’s devices with virtual furniture, as shown in Fig. 7E.  Further, [0106] of Pejic, “As part of the design process, the end user is provided with suggestions for objects 130 as shown in FIG. 7D. The end user may customize the color 132 and type 134 of each object 130 presented to the end user in the system.”).  Second, the argued functionality of Pejic’s system will consume more time than the implementation of the current claimed subject matter is again not claimed.  Therefore, Pejic disclose the argued subject matter.

Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al (US 20190164340 A1) in view of Valdivia et al (US 20180096505 A1) and in further view of Cini (US 20200242849 A1).
 	Referring to claim 1, Pejic discloses a computer-implemented augmented method for manipulating furniture, the method comprising: 
displaying a plurality of three-dimensional virtual architectural objects on a network web resource; (Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic)
scanning a real-world environment to generate an image, the image comprising a virtual reality environment corresponding to the real-world environment; ([0043] and [0066] of Pejic, scanning the real-world environment using AR system to generate a plurality of images for the 3D model)
rendering the image and the three-dimensional virtual architectural objects into a virtual reality program;  ([0066] and [0107]-[0108] of Pejic, “once the three-dimensional model is populated by objects, the end user may export the three dimensional model 140 or render a virtual reality tour 142 of the populated model 144.”)
installing the virtual reality program into a user-controlled virtual viewing device, ([0037] of Pejic, “the system 10 ensures that the user-interactive component is authorized for use, the software is up to date, and is properly installed on compatible hardware”)whereby the virtual reality environment and the three-dimensional virtual architectural objects are viewable through the user-controlled virtual viewing device ([0066]-[0070] and [0107] and Fig. 7E of Pejic, the AR captured 3D model is viewable on user’s devices with virtual furniture, as shown in Fig. 7E)
operatively connecting a user-controlled virtual control handle to the user-controlled virtual viewing device,  ([0066] of Pejic, “User is able to change furniture (with several choices available from a data store) or change color, texture, position or orientation in Augmented Reality scene. This embodiment is compatible both with hand-held AR systems and head mounted AR systems. In another embodiment, the system 10 includes a virtual reality confirmation feature. In this embodiment, the user, wearing a suitable virtual reality headset or using a VR 360 presentation on a single device screen, can view both the preliminary design and the final three-dimensional design. In one embodiment, the virtual reality feature is integrated into the client-interface application and runs on a single multi-purpose device such as a smart phone, which is interfaces with an optional virtual reality headset.”) 
selecting, the three-dimensional virtual architectural objects from the network web resource; (Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic)
rendering the three-dimensional virtual architectural objects into the virtual reality environment; and ([0066] and [0107]-[0108] of Pejic, “once the three-dimensional model is populated by objects, the end user may export the three dimensional model 140 or render a virtual reality tour 142 of the populated model 144.”)
manipulating the selected three-dimensional virtual architectural objects.  ([0106] of Pejic, “As part of the design process, the end user is provided with suggestions for objects 130 as shown in FIG. 7D. The end user may customize the color 132 and type 134 of each object 130 presented to the end user in the system.”)
Pejic does not specifically disclose “the virtual control handle being operable to highlight and manipulate the virtual architectural objects being viewed through the virtual viewing device;” and select objects “with the virtual control handle.”
However, Valdivia discloses the virtual control handle ([0007] of Valdivia, controller/hand controller to interact with the virtual space) being operable to highlight ([0123] of Valdivia, user can aim a highlighter-type reticle at a text in VR) and manipulate the virtual architectural objects being viewed through the virtual viewing device ([0011] of Valdivia, “a user may be able to manipulate or otherwise interact with comments, posts, reactions, or other elements by grabbing them with a suitable input (e.g., by way of a gaze input, hand controllers) and placing it somewhere in the virtual space or throwing it away”)and select objects with the virtual control handle. ([0011] of Valdivia, “a user may be able to manipulate or otherwise interact with comments, posts, reactions, or other elements by grabbing them with a suitable input (e.g., by way of a gaze input, hand controllers) and placing it somewhere in the virtual space or throwing it away”)
Pejic and Valdivia are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with augmented reality virtual tour of a space using handheld with functionality to directly manipulate the VR as taught by Valdivia.  The motivation for doing so would have been to provide a virtual reality system may render a reticle that dynamically changes types in response to a predicted user intent.
wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects.”
However, Cini discloses wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects because Cini discloses of having three-dimensional virtual component ([0066] and [0069] of Cini), the item may include any surface, fixture, internal design or architectural element, floor covering, wall covering, item of furniture, door, window, wall, ceiling, etc… Geometric or graphical representation may include one or more visual representation of item, including without limitation color, shape, size, texture, material composition, or the like.  Wherein the “size” is as disclosed in [0032] of Cini, “at least an attribute may include one or more additional physical attributes including without limitation one or more colors, textures, material composition, shapes, masses, reflective and/or refractive properties, sizes in any dimension including without limitation length, height, width, thickness, and/or depth, or the like.”)
Pejic and Valdivia and Cini are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with augmented reality virtual tour of a space using handheld with functionality to directly manipulate the VR as taught by Valdivia and 3-D virtual environment with additional information about the elements in the environment taught by Cini.  The motivation for doing so would have been to provide users additional information about the virtual reality elements so the users can understand these virtual elements in a physical dimensional sense of the element.

 	Referring to claim 2, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of generating a plurality of three dimensional virtual architectural objects in a data storage device.  ([0066] of Pejic, “user is able to change furniture (with several choices available from a data store))

 	Referring to claim 3, Pejic in view of Valdivia and Cini disclose the method of claim 2, wherein the data storage device includes at least one of the following: a server, a database, a cloud server, and a network.  ([0037]-[0038] of Pejic, operation of the system has access to all the server-side components and can communicate with the server-side component)

 	Referring to claim 4, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of manipulating the selected three-dimensional virtual architectural objects to a desired position in the virtual reality environment.  ([0037]-[0038] of Pejic, “the user can chose to get system suggestions for furniture placement and style or to continue with integration of 3D furniture models on his own.”)

 	Referring to claim 5, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of viewing, through the virtual viewing device, the virtual reality environment and the virtual architectural objects from at least one perspective view.   ([0066] of Pejic, AR capturing of the 3D environment with different point of views, including a 360 VR virtual tour and [0107]-[0108] and Figs. 7E-7F of Pejic, final design 100 with augmented reality mode and furniture)

 	Referring to claim 6, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of visually enhancing the three-dimensional virtual architectural objects through the user-controlled virtual control handle.   ([0011] of Valdivia, “a user may be able to manipulate or otherwise interact with comments, posts, reactions, or other elements by grabbing them with a suitable input (e.g., by way of a gaze input, hand controllers) and placing it somewhere in the virtual space or throwing it away”)

 	Referring to claim 7, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of viewing the virtual reality environment from at least one perspective.   ([0066] of Pejic, AR capturing of the 3D environment with different point of views, including a 360 VR virtual tour)

 	Referring to claim 8, Pejic in view of Valdivia and Cini disclose the method of claim 1, further comprising a step of navigating the virtual reality environment through the user-controlled virtual viewing device.  ([0066] of Pejic, user can rotate the 2D sketch, zoom in, and zoom out of the sketch to view the AR design)

 	Referring to claim 9, Pejic in view of Valdivia and Cini disclose the method of claim 1, wherein the three-dimensional virtual architectural objects comprise furniture.  ([0037]-[0038] of Pejic, “the user can chose to get system suggestions for furniture placement and style or to continue with integration of 3D furniture models on his own.”)

 	Referring to claim 10, Pejic in view of Valdivia and Cini disclose the method of claim 1, wherein the virtual reality environment includes at least one of the following: a furniture showroom, a furniture store, a furniture auction site, a house, and a warehouse.   ([0056] of Pejic, floor plan includes elements of an apartment/house)

 	Referring to claim 12, Pejic in view of Valdivia and Cini disclose the method of claim 1, wherein the image comprises a video of the virtual reality environment. ([0104]  and Fig. 7B of Pejic, “the user thereafter invokes an application on their device 120 which is used to capture a photo or video 116 of the sketch 114.”)

 	Referring to claim 13, Pejic in view of Valdivia and Cini disclose the method of claim 1, wherein the network web resource comprises a website.  (Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic)

 	Referring to claim 19, Pejic discloses a computer-implemented augmented system for manipulating furniture, the system comprising: 
a data storage device operable to store a plurality of three-dimensional virtual architectural objects on a network web resource; ([0066] of Pejic, “User is able to change furniture (with several choices available from a data store) or change color, texture, position or orientation in Augmented Reality scene. This embodiment is compatible both with hand-held AR systems and head mounted AR systems. In another embodiment, the system 10 includes a virtual reality confirmation feature. In this embodiment, the user, wearing a suitable virtual reality headset or using a VR 360 presentation on a single device screen, can view both the preliminary design and the final three-dimensional design. In one embodiment, the virtual reality feature is integrated into the client-interface application and runs on a single multi-purpose device such as a smart phone, which is interfaces with an optional virtual reality headset.” Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic) 
a user-controlled virtual control handle operatively connected to the network web resource; (Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic)
a user-controlled virtual viewing device operatively connected to the network web resource and the virtual control handle; (Fig. 7D and [0106] of Pejic, displaying a plurality of 3D objects 130 on a website or a 3d model [0045] of Pejic) and  
a client terminal communicating with the server to: 
provide video to continuously display a virtual reality environment corresponding to a physical scene having a plurality of virtual architectural objects; ([0043]-[0044] and [0066] of Pejic, scanning the real-world environment using AR system to generate a plurality of images for the 3D model of a physical scene)
enable navigation within the virtual reality environment through the user-controlled virtual viewing device; ([0066] and [0107]-[0108] of Pejic, “once the three-dimensional model is populated by objects, the end user may export the three dimensional model 140 or render a virtual reality tour 142 of the populated model 144.”)
Pejic does not specifically disclose “display a selectable object within the virtual reality environment through the user-controlled virtual control handle.”
However, Valdivia discloses display a selectable object within the virtual reality environment through the user-controlled virtual control handle ([0011] of Valdivia, “a user may be able to manipulate or otherwise interact with comments, posts, reactions, or other elements by grabbing them with a suitable input (e.g., by way of a gaze input, hand controllers) and placing it somewhere in the virtual space or throwing it away” or other options presented and selectable by the hand control in VR as shown in Fig. 22B of Valdivia)

Pejic and Valdivia do not specifically disclose “wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects.”
However, Cini discloses wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects because Cini discloses of having three-dimensional virtual component ([0066] and [0069] of Cini), the item may include any surface, fixture, internal design or architectural element, floor covering, wall covering, item of furniture, door, window, wall, ceiling, etc… Geometric or graphical representation may include one or more visual representation of item, including without limitation color, shape, size, texture, material composition, or the like.  Wherein the “size” is as disclosed in [0032] of Cini, “at least an attribute may include one or more additional physical attributes including without limitation one or more colors, textures, material composition, shapes, masses, reflective and/or refractive properties, sizes in any dimension including without limitation length, height, width, thickness, and/or depth, or the like.”) 
Pejic and Valdivia and Cini are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented 

 	Referring to claim 20, Pejic in view of Valdivia and Cini disclose the system of claim 19, wherein the user-controlled virtual viewing device and the user-controlled virtual control handle are operable to enable selecting the virtual architectural objects, scrolling left across the virtual reality environment, scrolling right across the virtual reality environment, scrolling up across the virtual reality environment, scrolling down across the virtual reality environment, zooming-in from the virtual reality environment, and zooming-out to the virtual reality environment for enhanced viewing of the virtual architectural objects.  ([0066] of Pejic, “Simple rotation of sketch will rotate all aspects of the 3D model, zoom in and zoom out is done by going closer and further from sketch.” Hence, the user can manipulate the view 360 degrees and also have zoom function)

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al (US 20190164340 A1) in view of Valdivia et al (US 20180096505 A1) and in further view of Cini (US 20200242849 A1) and in further view of Besecker et al (US 20190139322 A1).
 	Referring to claim 11, Pejic in view of Valdivia and Cini disclose the method of claim 1.  Pejic in view of Valdivia and Cini do not specifically disclose wherein the three-dimensional virtual architectural objects represent a mathematical representation of points and surfaces in the virtual reality environment that a rendering engine can translate into three dimensions.  
	However, Besecker discloses wherein the three-dimensional virtual architectural objects represent a mathematical representation of points and surfaces in the virtual reality environment that a rendering engine can translate into three dimensions ([0002] of Besecker, Rendering images refers to a series of calculations that are performed to generate a two-dimensional (2D) image from a 2D or three-dimensional (3D) model using a computer program (e.g., a rendering engine). In other words, the 2D or 3D models represent a mathematical representation of points and surfaces (e.g., vertices and polygons) in the respective virtual environment that the rendering engine can translate into a 2D image. Such rendering can be performed in real-time (e.g., real-time rendering) or ahead of time (e.g., pre-rendering).”)
Pejic and Valdivia and Cini and Besecker are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with m augmented reality virtual tour of a space using handheld with functionality to directly manipulate the VR as taught by Valdivia with 3-D virtual environment with additional information about the elements in the environment taught by Cini and generating 3D data using mathematical representation of points and surfaces in the VR taught by Besecker.  The motivation for doing so would have been to provide computer program to generate 2D image from a 2D or 3D model in a virtual environment to provide the user with different viewing prospective.

Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al (US 20190164340 A1) and in further view of Cini (US 20200242849 A1).
 	Referring to claim 14, Pejic discloses a computer-implemented augmented method for manipulating furniture, the method comprising: 
scanning a space to create a video which continuously displays a virtual reality environment corresponding to a physical scene having a plurality of objects; ([0043]-[0044] and [0066] of Pejic, scanning the real-world environment using AR system to generate a plurality of images for the 3D model of a physical scene)
processing the video with a variety of interior parameters; ([0104]  and Fig. 7B of Pejic, “the user thereafter invokes an application on their device 120 which is used to capture a photo or video 116 of the sketch 114.”)
interconnecting the video to a virtual reality program; ([0104]  and Fig. 7B of Pejic, “the user thereafter invokes an application on their device 120 which is used to capture a photo or video 116 of the sketch 114.”)
installing the virtual reality program into a user device; ([0037] of Pejic, “the system 10 ensures that the user-interactive component is authorized for use, the software is up to date, and is properly installed on compatible hardware”)
enabling a user to navigate the virtual reality environment; and displaying a selectable object within the virtual reality environment.  ([0066] and [0107]-[0108] of Pejic, “once the three-dimensional model is populated by objects, the end user may export the three dimensional model 140 or render a virtual reality tour 142 of the populated model 144.”)
Pejic does not specifically disclose “wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects.”
However, Cini discloses wherein the three-dimensional virtual architectural objects contain additional information comprising dimensions, sizes and colors, and materials of the three-dimensional virtual architectural objects because Cini discloses of having three-dimensional virtual component ([0066] and [0069] of Cini), the item may include any surface, fixture, internal design or architectural element, floor covering, wall covering, item of furniture, door, window, wall, ceiling, etc… Geometric or graphical representation may include one or more visual representation of item, including without limitation color, shape, size, texture, material composition, or the like.  Wherein the “size” is as disclosed in [0032] of Cini, “at least an attribute may include one or more additional physical attributes including without limitation one or more colors, textures, material composition, shapes, masses, reflective and/or refractive properties, sizes in any dimension including without limitation length, height, width, thickness, and/or depth, or the like.”) 
Pejic and Cini are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with 3-D virtual environment with additional information about the elements in the environment taught by Cini.  The motivation for doing so would have been to provide users additional information about the virtual reality elements so the users can understand these virtual elements in a physical dimensional sense of the element.

 	Referring to claim 16, Pejic in view of Cini disclose the method of claim 14, wherein the physical scene includes at least one of the following: a furniture show-room, a furniture store, and a furniture auction site.  ([0069] of Pejic, “the system shows the end user furniture from a particular collection or supplier, depending on the sponsorship of the client-side application. All objects presented by the system 10 to the end user are intended to be interactive in that their physical properties can be changed and they may be used while the system is in the virtual reality or augmented reality preview mode.”)

 	Referring to claim 18, Pejic in view of Cini discloses the method of claim 14, further comprising a step of navigating, by the user, the virtual reality environment by manipulating the user device to perform at least one of the following functions: scroll left, scroll right, scroll up, scroll down, zoom-in, and zoom-out within the view of the selectable object. ([0066] of Pejic, “Simple rotation of sketch will rotate all aspects of the 3D model, zoom in and zoom out is done by going closer and further from sketch.” Hence, the user can manipulate the view 360 degrees and also have zoom function)

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al (US 20190164340 A1) and in view of Cini (US 20200242849 A1) and in view of in view of Valdivia et al (US 20180096505 A1).
 	Referring to claim 15, Pejic in view of Cini disclose the method of claim 14.  Pejic in view of Cini do not specifically disclose further comprising a step of receiving a selection of the selectable object to place an order of the selected objects.  
However, Valdivia discloses comprising a step of receiving a selection of the selectable object to place an order of the selected objects. ([0142] of Valdivia, first user may be able to hand a tool, e.g., premium tool purchased by the user)
Pejic and Cini and Valdivia are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with 3-D virtual environment with additional information about the elements in the environment taught by Cini with augmented reality virtual tour of a space using handheld with functionality to directly manipulate the VR as taught by Valdivia.  The motivation for doing so would have been to allow user to purchase items in VR to enhance the virtual world experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pejic et al (US 20190164340 A1) and in view of Cini (US 20200242849 A1) and in view of Kocharlakota et al (US 20200005542 A1).
 	Referring to claim 17, Pejic in view of Cini disclose the method of claim 14.  Pejic in view of Cini do not specifically wherein the user selects the objects by scanning a QR code on the objects with a computing device.  
However, Kocharlakota discloses wherein the user selects the objects by scanning a QR code on the objects with a computing device. ([0053] of Kocharlakota, QR code can be used in selection of digital data in a virtual reality content)
Pejic and Cini and Kocharlakota are analogous art because both references concern augmented reality interaction.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pejic’s manipulation of augmented reality virtual tour of a space using handheld with 3-D virtual environment with additional information about the elements in the environment taught by Cini with using QR code to enhance recognition of digital data as taught by Kocharlakota.  The motivation for doing so would have been to allow user to recognize and identify objects in a virtual reality environment ([0053) of Kocharlakota)

Relevant art:
Bell et al (US 20160217225 A1):  3D modeling of captured data into a virtual multi-story premises
Shrivastava et al (US 20190294018 A1):  a GUI providing information of interactive smart objects that corresponding to their physical location.
Bell et al (US 20140043436 A1):  method to help capture and aligning 3D modeling

Sunkavalli et al (US 10692277 B1):  systems that use a local-lighting-estimation-neural network to estimate lighting parameters for specific positions within a digital scene for augmented reality.
	Kocharlakota et al (US 20200005542 A1): capturing , mapping in an augmented reality apparatus of a physical object relative to a field of view.
	Besecker et al (US 20190139322 A1):  obtaining and capturing of external data in order to render a VR setting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145